DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3-4 are objected to because of the following informality:
	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is objected to because of the informality in the recitation "the incident angle of a part of the radiant heat of the heat-receiving surface" in lines 4-5.  Examiner suggests changing the recitation to “the incident angle of the radiant heat of a part of the heat-receiving surface”.  Appropriate correction is required.
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIZUKA (JP2012234975 A, see English Machine Translation).
	Regarding claim 1, IIZUKA teaches a thermoelectric generator (see the waste heat generation device in which a plurality of thermoelectric power generation units are arranged side by side, see Abstract and Figs. 4-6) comprising:
a heat-receiving plate (see the heat receiving plate 10 in the thermoelectric power generation units 3A, 3B, 3C) comprising a heat-receiving surface (see the bottom surface of the heat receiving plate 10 in the thermoelectric power generation units 3A, 3B, 3C) configured to receive radiant heat (The heat of the workpiece W being conveyed is received as radiant heat by the heat receiving plates 10 of the thermoelectric power generation units 3A, 3B, 3C) (see Figs. 4-6 and P6);
a thermoelectric generation module (see the thermoelectric power generation modules 8 in the thermoelectric power generation units 3A, 3B, 3C) provided to a surface of the heat-receiving plate (see the top surface of the heat receiving plate 10 in the thermoelectric power generation units 3A, 3B, 3C) opposite from the heat-receiving surface and having an area smaller than an area of the heat-receiving plate (see Figs. 4-6); 
a cooling plate (see the heat sink 11) provided to a surface of the thermoelectric generation module opposite from a surface where the heat-receiving plate is provided (see Fig. 4); and  
a temperature equalizer (see the coating film 14 & coating film 10a in the thermoelectric power generation units 3B, 3C, respectively) provided to the heat-receiving plate (see Figs. 4, 6) and configured to equalize a temperature of the heat-receiving surface (The coating films have a capability of this function; see P8, “as is clear from FIG. 6, the blackness of the heat receiving surfaces of the thermoelectric power generation units 3A to 3C is set so as to gradually increase from the upstream side toward the downstream side   Here, on the lower surface of the heat receiving plate 10 of the most upstream thermoelectric power generation unit 3A that faces the workpiece W as the heat receiving surface, the metallic gloss surface itself is exposed without coating, while the thermoelectric power at the center is exposed. About the electric power generation unit 3B, stripe-like black coating is given to the lower surface of the heat receiving plate 10 with black coating such as black body spray. This coating film is denoted by reference numeral 14 in FIG. Furthermore, about the thermoelectric power generation unit 3C on the most downstream side, the entire lower surface of the heat receiving plate 10 is coated with black paint such as black body spray. This coating film is shown by the symbol 10a in FIG. Thereby, when comparing the black degree of the heat receiving plate 10 in each of the thermoelectric power generation units 3A to 3C in the conveyance direction of the workpiece W, the black region gradually increases in the downstream side from the upstream side”).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.


	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 2.
	IIZUKA teaches the temperature equalizer is formed such that an incident angle of the radiant heat of a part of the heat-receiving surface where the thermoelectric generation module is not provided is larger than the incident angle of a part of the radiant heat of the heat-receiving surface corresponding to the thermoelectric generation module (The incident angle of the radiant heat of a part of the bottom surface of the heat receiving plate 10 where the thermoelectric power generation module 8 is not provided is larger than the incident angle of the radiant heat of a part of the bottom surface of the heat receiving plate 10 corresponding to the thermoelectric power generation module 8) (see Fig. 4 and the rejection of claim 1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726